Title: To Thomas Jefferson from John Tyler, 10 June 1804
From: Tyler, John
To: Jefferson, Thomas


          
            Dear Sir;
            Green-Way June 10th 1804
          
          The subjects of this Letter and the familiar address may surprize you, as my acquaintance, although of longstanding does not entitle me to those freedoms which a closer intamacy and friendship wou’d warrant. I rely however that you possess much more philanthropy than the Dean of St Patrick did when he consider’d himself insulted by being address’d in the common stile, “dear Sir” insisting that nothing but an acknowledged friendship ought to excuse such a liberty in any Man. I rely also on your superior goodness for pardon if I have done wrong, or shall do wrong, either by the matter I express or the manner of expression.
          I have always been one of those obstinate perverse sort of Animals who wou’d avow his Opinions and sentiments in the manner most suitable to his own feelings without meaning to detract from virtue and abilities in the smallest degree; for before the alter of distinguish’d Virtue and talents I am always ready to bow down, as from that Source alone is deriv’d all legitimate distinction. Superior wisdom few attain to, because the God of Nature has not given to every Man the same strength of mental powers, the same clearness of apprehension or comprehension, the same discriminating and penetrating quickness, nor has every one an equal love of improving the mind in all the various branches of literary knowledge which reflect so much honor on man, whether we view him in his private or political Walks, and lastly neither has every one the means and opportunity if ever so much desired to accomplish so high a station in the learnded world. This has been very much my case perhaps in all respects and therefore I have no right to expect the favor of a familiar correspondence with you unless I can found it on some other pretentions, which although not so fashionable in the world are not less valuable. Honor and integrity all men may aspire to and yet unfortunately few possess them in the degree they ought to do—I possess enough I hope to tell you as the feelings of my Heart shall dictate, that I have view’d your political career through all the various paths you have taken, that I have compared your conduct with those who have gone before, and the result has brought me to this opinion that you have brought peace to our Country and comfort to our Souls.
          
          I congratulate you on the great acquisition of Louisiana obtain’d not by the sword which stabs to the heart the Individual and the Country for the agrandizement of a few, but by the peacable and honorable means of friendly Negociation, which adds wealth and strength to our Republic, removes from us the bone of contention with all foreign powers, and only gives a vital stab to proud and venal Aristocracy.
          I congratulate you on the wisdom and fidelity of those about you. I know One
   +Mr M
 whose integrity and sound understanding cannot fail him. I know the others by reputation—long may they continue to assist you in the arduous task of governing, and add a comfort to your declining years which will crown you with Laurels here and peace and happiness hereafter. And long may you live to establish the true principles of our Constitution beyond the touch of unhallow’d hands and see and enjoy with sublime delight the fruits of your great labors as I greatly hope and trust you may hold the Helm as long as it will be honorable to your self and servicable to your Country—
          I cannot withhold my canticle of praise in the general chorus although it is coming late, but I have concerns to attend to, both public and private, and I confess I have been delay’d by doubting the propriety of such an address. But as I deal not in Huzza’s and crowds, I conceiv’d that the sentiments of the Heart when clothed in sincerity, and not in the low and dirty garb of mean adulation, cou’d not be unpleasing to one of your disposition however much exalted in Life. Indeed it is by the true and honest approbation of just and virtuous acts, that the glory of a public servant shou’d consist—
          With a heart full of gratitude I declare to you how much delighted I am with the general Tenor of your Administration as the fruits of it are so productive of peace and Liberty at home and reputation abroad—The People declare the same—the full flowing sails of our political Bark justify the applause—The misled but well meaning are turning away from their deceivers, while the bitter unbelieving, or pretenders to unbelief, are still adding to their Cup a drop which none but the envious, melecious, & slanderous are capable of enjoying. I am now willing to live a little while longer in my native soil, but not long since I was ready to fly to some unknown Region where the base Arts of Man cou’d no more find me; but where was it to be found. America stood fairest of any spot on the Globe to erect the Standard of virtuous Liberty and yet even here was that fair Goddess insulted and almost driven from us—How nearly all was lost; all that we so proudly boasted of, so warmly contended for with so much blood and Treasure, all that we held so near and dear to our Hearts, not only declared for in our great Code of human “rights,” but which we atchiev’d after a long and dubious struggle, so wond’rous in the Eyes of all Mankind! Even this great and glorious Event was not enough to win the Hearts of those who “longed after the flesh-pots,”: but some other Adventure must needs be try’d: dear Monarchy, that “stupendous work of human wisdom,” and all the paltry, shows, Levees &c &c that belong to its Train must yet be the dazling objects of our social concerns. How sorely have I lamented to see the People busily preparing chains for themselves and posterity; innocently and ignorantly, by the base arts of the most subtel deception, burying themselves and their Liberties in one common grave—But thank God, the mist is wip’d away from the Eye, the cloud which so long hover’d over us, so highly charged, is at length dispel’d without doing us as much mischief as was expected, and again the Son shines forth in tenfold Splendor—These are sublime effects of Patriotism, the true love of Country, which carries back my reflections to Rome & Greece—A few Patriots whose Names are already enroll’d for posterity, by a stedfast and manly courage, an inflexibility which no dangers could soften, shake, or deter, by a bold, energetic and masterly stile of language and Eloquence which was as irresistable as the Lightening from Heaven baffled the Arts of Combination design and fraud, brought conviction to the Mind, and turn’d the Scale in our favor—All who contributed to the glorious work have suffer’d their share of general abuse, of low base and contemptible slander, in proportion as they stood foremost in the business. However that was a tax and always will be one which superior Talents and Virtue, have pd. and will pay, however cruel and unjust—and is a sort of equalizing principle in the Eyes of the Envious which they will forever nourish—
          Heaven be thank’d I have not moved on such elevated ground as to bring much envy down upon me, but I have assum’d the liberty of thinking differently from a Washington and an Adams, and therefore have had my share of abuse also, but upon the whole I feel a gratification in the success of our cause that has almost obliterated from my Mind every injury, every Sentiment of resentment against all our Enemies which induces me to wish them a general amnesty on a sincere Repentance and future good conduct.—
          I shall now venture on delicate ground; but feeling as a Father, and suffering a Loss not long since in the death of my dear and affectionate eldest Pledge of a Virtuous Mother’s Love (who also I have lost) on whom I never had cause to frown, or give an Angry Word to, on whom I had bestow’d a fine education, and had the pleasing hope of proving to the World the advantages arising from female improvements; I sincerely sympathize with you on the Loss of your Daughter. I know how bitter the affliction is, but I know our duty is not to suffer ourselves to grieve beyond what is consistant with the Man and the Philosopher, but submissively to bow to the dispensations of him who gives and him who taketh away. I hope most sincerely you may never meet another stroke as severe as the loss of a good and dutiful Child—
          I have seven more Children, three of them Sons, who I am educating, but at a great cost, which almost exhausts me, togather with riding over the country half my time for a paltry salery, neglecting my little fortune at home, and my profession. But one knows not how to avoid yieldg. to the call of a country he loves however weak may be his efforts to serve it—I flatter my self that One day or other one of my sons may fall under your kind notice and attention; which wou’d be no obligation from One I less respected than yourself—
          You will excuse me for mingling in this paper Subjects of little concern to you; but the most elevated among us lose nothing by condescending to move now and then in the private Walks of Life; we regain our fellow feeling, and by relaxation from higher cares, we gain more elasticity, which fits us for the discharge of our public Stations with more promptitude and vigour. I mean not to trouble you often with my communications, because I know how much you have on your hands and how little I can entertain you. When you have beaten the Tripolitons into a sense of national Honor, and more over, raised the Rock from the Sea on which poor Bainbrige fell perhaps I may take another Liberty.
          I am with every sentiment of sincere Respect, your Excellencys most obt and very huml. Servt.
          
            Jno. Tyler.
          
        